DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomson (US 2008/0309274).

Regarding claim 1,
Thomson discloses (Fig. 3):
An electronic timepiece (intended use language in preamble) comprising: 
a motor with a coil (Fig. 3, 36, ¶0021);
a driver (34)  that is controlled to an on state supplying drive current to the coil (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device  (comparator)  configured to output a detection signal (feedback signal output from comparator, ¶0022) in response to at least one of (i) an on time, which is a continuous time of the on state of the driver  (¶0022), meeting a first predetermined condition (coil current, ¶0022) and (ii) an off time, which is a continuous time of the off state of the driver (¶0023), meeting a second predetermined (coil current, ¶0023) condition, the first predetermined condition and the second predetermined condition being for changing a polarity of the current flowing to the coil (¶0022-¶0023);
a reference signal output device (also 32) configured to output a reference signal (from 32 into comparator) used as a reference of a drive speed of the motor (¶0030); and
a drive cycle adjuster (also 32) configured to, each time the polarity is changed, determine whether  (i)  a pulse of the detection signal occurs after a pulse of the reference signal or  (ii) the pulse of the detection signal occurs after the  pulse of the reference signal (comparator, compares feedback signal and commanded speed, ¶0030),
in response to a determination that the pulse of the detection signal occurs after the pulse of the reference signal, shorten a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs before the pulse of the reference signal (PWM control, ¶0020), and  
in response to a determination that the pulse of the detection signal occurs before the pulse of  the reference signal (¶0030), lengthen a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs after the pulse of the reference signal (PWM control, ¶0030-¶0032, PWM control can lengthen or shorten the pulse signal driving the motor).


Regarding claim 2,
Thomson discloses (Fig. 3):
when the detection signal is output after the reference signal,
the drive cycle adjuster changes the polarity of the drive current after a first specific time has passed (¶0024, minimum on time), and
when the detection signal is output before the reference signal, changes the polarity of the drive current after a second specific time (¶0024-¶0025), which is longer than the first specific time, has passed (dead band, ¶0024-¶0025).

Regarding claim 3,
Thomson discloses (Fig. 3):
wherein: the current detector (Fig. 3, 38) detects and compares the current value flowing through the coil with a minimum current and a maximum current (a sinusoidal current would have both the same minimum and maximum with in a range, ¶0034); and
the drive cycle adjuster (32) sets the minimum current to a first minimum current, and sets the maximum current to a first maximum current, when the detection signal is output after the reference signal (¶0022-¶00225), and
sets the minimum current to a second minimum current, which is smaller than the first minimum current, and sets the maximum current to a second maximum current, which is smaller than the first maximum current, when the detection signal is output before the reference signal (also done in ¶0022-¶0025).

Regarding claim 4,
Thomson discloses (Fig. 3):
wherein: the driver is configured to enable setting a drive voltage supplied to the coil to a first drive voltage or a second drive voltage that is lower than the first drive voltage (voltage control, ¶0037-¶0039); and
the drive cycle adjuster (32) sets the drive voltage to the first drive voltage when the detection signal is output after the reference signal, and
sets the drive voltage to the second drive voltage when the detection signal is output before the reference signal (speed controls based on open loop or closed loop modes, can voltage control as well, ¶0037-¶0038).

Regarding claim 5,
Thomson discloses (Fig. 3):
wherein: the detection signal output device (output of comparator, Fig. 3)  is configured to selectively set (Fig. 4, step 400-402) one of the first predetermined condition (404) and the second predetermined condition (406); and
the drive cycle adjuster (Fig. 3, 32) sets the first predetermined  condition when the detection signal is output after the reference signal (speed is is greater than threshold), and
when the detection signal is output before the reference signal, sets the second predetermined condition speed is below a threshold, Fig. 4, ¶0030-¶0032).

Regarding claim 6,
Thomson discloses (Fig. 3):
wherein: the driver is configured to enable setting a terminal (Fig. 3, terminals to the left and right of 36) supplying the drive current to the coil to a high impedance state (the switches are off) or a shorted state (the switches are on); and
the drive cycle adjuster sets the terminal to the high impedance state when the detection signal is output after the reference signal (PWM adjusts H-bridge, ¶0030-¶0032), and
when the detection signal is output before the reference signal, sets the terminal to the shorted state (PWM adjusts H-bridge, ¶0030-¶0032).

Regarding claim 7,
Thomson discloses (Fig. 3):
wherein:
the reference signal output device (Fig. 3, 32) starts outputting the reference signal (input to comparator) after a specific time has passed from starting driving the motor (when speed has become high enough and switches to closed loop control, ¶0030-¶0032).

Regarding claim 10,
Thomson discloses (Fig. 3):
wherein: the current detector (Fig. 3, 38) includes a minimum detector configured to detect that the current flowing through the coil changed from a state greater than the minimum current to a state less than the minimum current (measures current, the comparator the detects the difference which is analyzed by the controller, 32, ¶0030-¶0032), and a maximum detector configured to detect that the current flowing through the coil changed from a state less than the maximum current to a state greater than the maximum current  (measures current, the comparator the detects the difference which is analyzed by the controller, 32, ¶0030-¶0032); and
the controller (32) controls the driver (34) to the on state in response to detection by the minimum detector, and controls the driver to the off state in response to detection by the maximum detector (PWM controls driver, ¶0030-¶0032).

Regarding claim 11,
Thomson discloses (Fig. 3):
A movement comprising: a motor with a coil (Fig. 3, 36, ¶0021);
a driver (34)  that is controlled to an on state supplying drive current to the coil (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device  (comparator)  configured to output a detection signal (feedback signal output from comparator, ¶0022) in response to at least one of (i) an on time, which is a continuous time of the on state of the driver  (¶0022), meeting a first predetermined condition (coil current, ¶0022) and (ii) an off time, which is a continuous time of the off state of the driver (¶0023), meeting a second predetermined (coil current, ¶0023) condition, the first predetermined condition and the second predetermined condition being for changing a polarity of the current flowing to the coil (¶0022-¶0023);
a reference signal output device configured to output a reference signal used as a reference of a drive speed of the motor (¶0030-¶0031); and
a drive cycle adjuster (also 32) configured to, each time the polarity is changed, determine whether  (i) a pulse of the detection signal occurs after a pulse of the reference signal or  (ii) the pulse of the detection signal occurs after the  pulse of the reference signal (comparator, compares feedback signal and commanded speed, ¶0030-¶0031),
in response to a determination that the pulse of the detection signal occurs after the pulse of the reference signal, shorten a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs before the pulse of the reference signal (PWM control, ¶0030-¶0032), and
in response to a determination that the pulse of the detection signal occurs before the pulse of  the reference signal, lengthen a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs after the pulse of the reference signal (PWM control, ¶0030-¶0032, PWM control can lengthen or shorten the pulse signal driving the motor).

Regarding claim 12,
Thomson discloses (Fig. 3):
A motor control circuit (Fig. 3, all elements) comprising:
a driver (34)  that is controlled to an on state supplying drive current to a coil (36) of a motor (36), and an off state not supplying the drive current (¶0022-¶0023);
a current detector (38) configured to detect a current value flowing through the coil (36, ¶0022);
a controller (32) configured to control the driver (34) to the on state or the off state according to the current value detected by the current detector (38, ¶0021-¶0023);
a detection signal output device  (comparator)  configured to output a detection signal (feedback signal output from comparator, ¶0022) in response to at least one of (i) an on time, which is a continuous time of the on state of the driver  (¶0022), meeting a first predetermined condition (coil current, ¶0022) and (ii) an off time, which is a continuous time of the off state of the driver (¶0023), meeting a second predetermined (coil current, ¶0023) condition, the first predetermined condition and the second predetermined condition being for changing a polarity of the current flowing to the coil (¶0022-¶0023);
a reference signal output device configured to output a reference signal used as a reference of a drive speed of the motor (¶0030-¶0031); and
a drive cycle adjuster (also 32) configured to, each time the polarity is changed, determine whether  (i) a pulse of the detection signal occurs after a pulse of the reference signal or  (ii) the pulse of the detection signal occurs after the  pulse of the reference signal (comparator, compares feedback signal and commanded speed, ¶0030-¶0031),
in response to a determination that the pulse of the detection signal occurs after the pulse of the reference signal, shorten a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs before the pulse of the reference signal (PWM control, ¶0030-¶0032), and
in response to a determination that the pulse of the detection signal occurs before the pulse of  the reference signal, lengthen a drive cycle of the motor compared with the drive cycle of the motor when the pulse of the detection signal occurs after the pulse of the reference signal (PWM control, ¶0030-¶0032, PWM control can lengthen or shorten the pulse signal driving the motor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 2008/0309274) in view of Kamiyama (US 2011/0205853).


Regarding claim 8,
Thomson discloses the above elements from claim 7.
They do not disclose
further comprising: a stopwatch circuit configured to start outputting a time measurement clock signal and measure time in response to input of a start signal;
the controller starting driving the motor when a first delay time has passed after input of the start signal; and
the reference signal output device outputs the time measurement clock signal delayed only a second delay time as the reference signal, the second delay time being set to a value greater than a cycle of the time measurement clock signal.

However, Kamiyama teaches (Fig. 1):
further comprising: a stopwatch circuit (Fig. 1, 18), configured to start outputting a time measurement clock signal (19) and measure time in response to input of a start signal (from 19, ¶0033);
the controller starting driving the motor when a first delay time has passed after input of the start signal (¶0033-¶0034); and
the reference signal output device (181) outputs the time measurement clock signal delayed only a second delay time as the reference signal (from 182, into 17, ¶0033-¶0034),
the second delay time being set to a value greater than a cycle of the time measurement clock signal (¶0033-¶0034).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art to take the clock driver circuit from Thomson that detects the coil current and adjusts the drive speed of a stepper motor based on a reference signal, a drive cycle, and the measured on/off time of the motor from the coil current as taught by Thomson (¶0030-¶0032) and utilize the timing controller for a watch to drive the different hands according to the timing of an external switch and a reference clock signal to drive different time hands as taught by Kamiyama (¶0033-¶0034).

Regarding claim 9,
Thomson discloses the above elements from claim 8.
They do not disclose
wherein:
the second delay time is set to a value greater than or equal to a sum of a cycle of the time measurement clock signal and variation in a drive time of the first step of the motor; and
the first delay time is set to a difference between the sum of the cycle of the time measurement clock signal and the second delay time, and an average drive time of the first step of the motor.


However, Kamiyama teaches (Fig. 1):
wherein:
the second delay time is set to a value greater than or equal to a sum of a cycle of the time measurement clock signal and variation in a drive time of the first step of the motor (¶0041); and
the first delay time is set to a difference between the sum of the cycle of the time measurement clock signal and the second delay time, and an average drive time of the first step of the motor (¶0041-¶0043).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art to take the clock driver circuit from Thomson that detects the coil current and adjusts the drive speed of a stepper motor based on a reference signal, a drive cycle, and the measured on/off time of the motor from the coil current as taught by Thomson (¶0030-¶0032) and utilize the timing controller for a watch to drive the different hands according to the timing of an external switch and a reference clock signal to drive different time hands as taught by Kamiyama (¶0033-¶0034).

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-7, and 10-12, applicant argues that Thomson does not teach a drive cycle adjuster.  Applicant argues that Thomas does not compare an output timing or a detection signal and a reference signal, however, this is taught in ¶0030-¶0032.

Regarding applicant’s arguments pertaining to claims 8 and 9, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining the rejections of claims 1-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igarashi et al. (US 6,072,752) – electronic timepiece
Cardoletti et al. (US 20100001673) – sensorless back EMF detection


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846      

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846